Title: To Benjamin Franklin from William Temple Franklin, 5 October 1784
From: Franklin, William Temple
To: Franklin, Benjamin


				
					Dear & hond Sir,
					London, 5. Oct. 1784—
				
				My last went by Mr. J. Alexander, who I suppose forwarded it from Calais, where he purposed remaining some time, to endeavor, if possible, to enter into some Arrangement with the Bank here. I understand Mr Pigott has given him some Reason to hope for success.— I wish it with all my heart, both for his sake and the amiable Family of which he is the Support.— I continue free from any Return of my Fever, in which I think I am very lucky.— My time is so taken up by the kind Invitations of the Friends I have found and made here,—that I can scarce find a Moments leisure for writing; you will therefore I hope

excuse the Scrawls I send you, and wait my Return for a more ample Account of Things here.— That Period now approaches, and I shall do my utmost to get away at the time you fix’d for my Departure; But I cannot help Regretting that I shall leave England without seeing some of your most valuable Friends. Among these, the Worthy Bishop and Family stand foremost: I inclose a Letter I have just recd from him, nothing can be kinder—or prove in stronger Terms his Respect and Attachment for you.— I could have been happy to have spent a Week in that agreable Society—but the Distance—and my approaching Departure do not permit me.— In like manner I have been obliged to refuse pressing Invitations from Lord Shelburne—& lay Aside the Project I had of visiting Birmingham. The Expence of travelling, which has considerably increased lately, has also not a little deter’d me.—
				I think I have now executed all your Commissions except that about the Press; Moore no longer exists,—& I have not yet been able to find out his successor. Mr. Caslon is endeavoring. I have seen a good deal of Ct. Mirabeau & he takes very well here. He has been very pressing for me to accompany him to Bath—& Lord Shelburnes, which is I believe in the Neighbourhood thereof.— I shall still be able to receive a Letter from you by the Return of the Courier—if you have any farther Commands for me you will let me know them.—
				I have not yet Mrs. Hewson’s Determination.—
				Adieu! my dearest Sir,—Give my love to your amiable Hosts, remember me to all Friends—and believe me ever Your most dutiful & affece Grandson
				
					W. T. Franklin.
				
				
				
					P.S. Please to make my Excuses to M. Le Veillard for my not answering his kind Letter by this Post, he may rely on my not neglecting his Commissions.—
					
						B. Franklin Esqr—
					
				
			